                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                No. 5:19-cv-249-FL
____________________________________
                                      )
MATTHEW BRADLEY,                      )      DEFENDANT ANALYTICAL
                                      )      GRAMMAR, INC.’S APPENDIX
      Plaintiff,                      )      TO LOCAL CIVIL RULE 56.1
v.                                    )      STATEMENT OF
                                      )      UNDISPUTED MATERIAL FACTS IN
ANALYTICAL GRAMMAR, INC.,             )      SUPPORT OF ITS MOTION FOR
                                      )      SUMMARY JUDGMENT
      Defendant.                      )
____________________________________)



                Exhibit 4: Plaintiff’s Superseding Answers and Objections to Defendant’s First
                Set of Interrogatories dated December 6, 2019 (Ex. 3 to Declaration of D. Booth)




PPAB 5720354v1.docx                   1
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 1 of 11
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NORTH CAROLINA
WESTERN DIVISION


MATTHEW BRADLEY,
                                 Plaintiff,
                                                                Case No. 5:19-cv-249 (FL)
         - against -


ANALYTICAL GRAMMAR, INC.

                                 Defendant.


PLAINTIFF MATTHEW BRADLEY’S SUPERSEDING ANSWERS AND OBJECTIONS
           TO DEFENDANT’S FIRST SET OF INTERROGATORIES


         Pursuant to Rule 33 of the Federal Rules of Civil Procedure, Plaintiff Matthew

Bradley (“Plaintiff”), by its counsel, Liebowitz Law Firm, PLLC, hereby answers and

objects to Defendant Analytical Grammar, Inc.’s First Set of Interrogatories (the

“Interrogatories,” and each individually, a “Interrogatory”) as follows:

                                     GENERAL OBJECTIONS

         Plaintiff makes the following General Objections to the Interrogatories. These General

Objections apply to each of the Interrogatories, set forth immediately below, and are

incorporated therein by reference. The Specific Objections, even if the same or similar, do not

waive the General Objections. Answering any Specific Interrogatory shall not be construed as

an admission that the Defendant is entitled to any response more specific than provided:

         1.      Plaintiff objects to Instructions, Definitions, and Interrogatories that impose duties

or obligations beyond, or inconsistent with, those set forth in Local Rules and the Federal

Rules.



                                                   1
          Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 2 of 11
        2.       Plaintiff objects to the extent the Interrogatories seek information outside the

scope of this proceeding. To the extent that the information sought is not relevant nor

proportional to the needs of the case, the Plaintiff objects. Similarly, if the interrogatory is vague,

ambiguous, the Plaintiff objects.

        3.       Plaintiff objects to Interrogatories to the extent they seek information that is not

within Plaintiff’s possession, custody or control.

        4.       Plaintiff objects to the extent the information sought is already in Defendant’s, or

third party’s possession, custody or control, or is publicly available.

        5.       Plaintiff objects to the extent the information is duplicative or redundant and the

burden of deriving and ascertaining the answers is the same or similar for the Defendant as for

the Plaintiff.

        6.       Plaintiff objects to the extent information sought is protected by attorney-client

privilege, work-product doctrine. Inadvertent disclosure thereof will not waive the privilege or

similar protection from discovery.

        7.       Plaintiff objects to the extent the information sought is subject to confidentiality

duty to a non-party.

        8.       Plaintiff objects to the extent information sought assumes disputed facts and legal

conclusions.

        9.       In answering, the Plaintiff does not waive and expressly reserves all objections.

        10.      The answers are based on Plaintiff’s current knowledge and best efforts to secure

the information sought. Plaintiff reserves the right to supplement the information.




                                                   2
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 3 of 11
                         SPECIFIC ANSWERS AND OBJECTIONS


Interrogatory No. 1. Identify all persons most knowledgeable about the conception, design,
creation, development, photography, publication, public display, distribution or offers to
distribute, sales or offers to sell, licensing, promotion, and marketing of the Photograph.


Answer to Interrogatory No. 1: Plaintiff.



Interrogatory No. 2. For each instance in which you or any person acting on your behalf
published or displayed the Photograph online, identify the date, time, URL, privacy setting,
and text conveyed with the Photograph.


Answer to Interrogatory No. 2: Plaintiff only authorized one publication of the Photograph at

the following URL:

https://www.facebook.com/search/posts/?q=wrong%20on%20many%20levels&ref=side_filter&
epa=FILTERS&filters=eyJycF9jcmVhdGlvbl90aW1lIjoie1wibmFtZVwiOlwiY3JlYXRpb25fdG
ltZVwiLFwiYXJnc1wiOlwie1xcXCJzdGFydF95ZWFyXFxcIjpcXFwiMjAxN1xcXCIsXFxcInN
0YXJ0X21vbnRoXFxcIjpcXFwiMjAxNy0xXFxcIixcXFwiZW5kX3llYXJcXFwiOlxcXCIyMD
E3XFxcIixcXFwiZW5kX21vbnRoXFxcIjpcXFwiMjAxNy0xMlxcXCIsXFxcInN0YXJ0X2Rhe
VxcXCI6XFxcIjIwMTctMS0xXFxcIixcXFwiZW5kX2RheVxcXCI6XFxcIjIwMTctMTItMzFc
XFwifVwifSIsInJwX2F1dGhvciI6IntcIm5hbWVcIjpcImF1dGhvcl9tZVwiLFwiYXJnc1wiOlwi
XCJ9In0%3D

The Photograph was published on December 8, 2017. Plaintiff does not recall the exact time,
but it would have been in the late afternoon or evening because he took the picture earlier that
same day. Privacy setting was set to public. The original post included the text, “This is wrong
on so many levels”.


Interrogatory No. 3. Identify the date, time, URL, privacy setting, and text conveyed with each
edit, revision, or addition you made to the Photograph or to any text conveyed therewith online.


Answer to Interrogatory No. 3: Plaintiff objects to Interrogatory No. 3 under Rule 33(c) of the

Federal Rules of Civil Procedure and states that all edits except for the last were recorded in the




                                                 3
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 4 of 11
file to be produced entitled “FaceBook Posts/Edit History.pdf” The text for the current post is

not shown in the Edit History document but is:

       “This is wrong on so many levels
       Please note that this picture is copyrighted. I appreciate all of you who shared it (very
       unexpectedly). Some people, however, are passing it off as their own work. I took the
       picture with my phone. This is the original photo (meme added). If you see anyone
       violating this copyright, please let me know. Thanks.

Text was added after the Photograph was shared more than 10,000 times. Plaintiff wrote:
       “Wow! I am stunned! Over 10K shares. Time for a shameless plug for my
       blog, https://thewayiseethings72.wordpress.com/ . Warning... not all of it is funny.”

Plaintiff does not know the date for the last edit, but he believes it would have been in March of
2019 after the copyright registration was completed. It was at that time that he added the text to
the Photograph and included the copyright notice statement.

The privacy setting was public for all revisions.



Interrogatory No. 4: Describe any sales, offers to sell, or plans to sell the Photograph, including
but not limited to identifying any period of time during which the Photograph was offered for
sale, any offered or completed sales of the Photograph, the price at which you sold, offered to
sell, or planned to sell the Photograph, and the channels of trade through which the Photograph
was, or was intended to be, offered or sold to an ultimate purchaser.


Response to Interrogatory No. 4: Plaintiff intends to sell the Photograph through the medium

of T-shirts via third-party Custom Ink.


Interrogatory No. 5: Identify each distribution, dissemination, publication, or public display of
the Photograph, by any person, that you tacitly or expressly celebrated, hailed, approved, or
assented to, including the person who distributed, disseminated, published, or publicly displayed
the Photograph, and the date, time, and text of any statement you made about such use.


Response to Interrogatory No. 5: To the best of Plaintiff’s knowledge, outside of sharing the

Facebook post where the Photograph was initially published, Plaintiff has never tacitly or

expressly celebrated, hailed, approved, or assented to anyone distributing, disseminating,


                                                    4
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 5 of 11
publishing, or publicly displaying the Photograph. Plaintiff objects to this Interrogatory under

Rule 33(c) and states that the details regarding shares can be found at the Facebook post, which

was identified in his response to Interrogatory No. 2.



Interrogatory No. 6: Describe with particularity any attempt you made or measures you took to
limit the publication, public display, distribution, or dissemination of the Photograph before or
after you posted it on Facebook on December 8, 2017.


Response to Interrogatory No. 6: Plaintiff attempted to limit the publication, public display,

distribution, and dissemination of the Photograph by the following:

A) Copyrighting the photograph with the Copyright Office
B) Contacting several websites that had published it;
C) Retaining the law firm of Liebowitz Law Firm, PLLC to research and take action where
appropriate.
D) Occasionally investigating and recommending possible copyright violations for further
investigation.


Interrogatory No. 7: Identify the date and time when, and the means by which, you discovered or
learned of the use of the Photograph on Defendant’s Facebook page.


Response to Interrogatory No. 7: Plaintiff learned of the infringement via his counsel,
Liebowitz Law Firm, PLLC on or about June 10, 2019 at 8:37 AM. Plaintiff responded shortly
thereafter through the law firm’s webpage. Plaintiff received a response from the law firm on
the subject on June 11, 2019 at 8:01 PM.


Interrogatory No. 8: Describe with particularity all communications you or any person acting
on your behalf have had with Defendant or any person acting on its behalf related to the
Photograph, Defendant, and/or this Action.


Response to Interrogatory No. 8: To the best of Plaintiff’s knowledge, he has had no
communication with the defendant or any person acting on its behalf other than through post-
filing communications between the respective parties’ counsel.




                                                 5
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 6 of 11
Interrogatory No. 9: Describe with particularity all communications you have had with third
parties related to the Photograph, Defendant, and/or this Action.


Response to Interrogatory No. 9: Although Plaintiff cannot state with certainty about their
relation to the Defendant, Plaintiff has received numerous insulting remarks from people who
he assumes are favoring the Defendant. Plaintiff objects to this Interrogatory under Rule 33(c)
of the Federal Rules of Civil Procedure and states that comments on the original Facebook
post will be produced via document entitled “Dec 2017 Post.pdf.” Additional comments can
be found in another documents entitled “Sept 2019 Response to Drills.pdf” and “Aug 2019
One Deleted Comment.pdf.” Plaintiff did delete a few posts on or about September 15, 2019
because he did not initially realize why strangers were insulting him on his own Facebook
page.



Interrogatory No. 10: Describe with particularity any efforts by you or any person acting on
your behalf to register the copyright in the Photograph with the United States Copyright
Office, including the identity of any person who completed or assisted in completing any
application form, the payer of the application fee, any correspondence with the Copyright
Office, and any non-privileged discussions surrounding the registration. To the extent that you
object to any portion of this Interrogatory on the basis of attorney-client privilege, state
whether or not there were discussions or communications between you and counsel relating to
decisions to protect and/or register the copyright, and the dates of and parties to all such
discussions or communications.


Response to Interrogatory No. 10: To the best of Plaintiff’s personal knowledge, Plaintiff
originally filed the copyright application in December 2018 (as shown in document
17225952071_Application_20181214_224214.pdf). After contacting his counsel, Liebowitz
Law Firm, PLLC, the application was re-filed with Plaintiff’s approval.


Interrogatory No. 11: State the basis for your allegation in the Complaint that “[u]pon
information and belief, [Defendant] intentionally and knowingly removed copyright
management information identifying Plaintiff as the photographer of the Photograph.”


Response to Interrogatory No. 11: Plaintiff’s name was conveyed in connection with the
initial publication of the Photograph on his Facebook page. Plaintiff’s name was not
conveyed in connection with Defendant’s subsequent display of the Photograph of
Defendant’s commercial facebook page, thereby creating the presumption at the time of filing
that Defendant knowingly removed his name.



Interrogatory No. 12: Describe your efforts to preserve evidence that is relevant to a claim or
defense of any party to this Action or that is reasonably calculated to lead to the discovery of


                                                6
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 7 of 11
admissible evidence, including without limitation the circumstances surrounding a document
preservation or litigation hold notice related to this Action, and identify each person who
issued or received such notice, the types of documents and files (including ESI) subject to such
notice, and any efforts to enforce such notice.


Response to Interrogatory No. 12: Plaintiff did not receive a formal “litigation hold notice”
but never deleted any documents relevant to this action and has otherwise preserved all
documents relevant to this action upon learning that Defendant committed copyright
infringement.



Interrogatory No. 13: Describe the fee arrangement between you and Liebowitz Law Firm
PLLC, Clements Bernard Walker, and Allan IP Litigation, and identify the payer of fees and
costs for legal services in connection with this Action.


Response to Interrogatory No. 13: Plaintiff has retained Liebowitz Law Firm, PLLC (the
“Firm”) to enforce his copyrights under a contingency fee arrangement. The Firm advances
all costs associated with the litigation and then deducts such costs from the proceeds of
litigation.



Interrogatory No. 14: For each allegation in the Complaint, state the factual basis therefor,
identify all individuals with knowledge of such facts, and identify with specificity all documents,
communications, and things that support your allegations.


Response to Interrogatory No. 14: Plaintiff objects to Interrogatory No. 14 on grounds that it
is duplicative of all other interrogatories served in this action. Plaintiff further objects under
Rule 33(c) of the Federal Rules of Civil Procedure and refers Defendant to Plaintiff’s
document production. Plaintiff further objects on grounds that Request 14 seeks multiple
responses which exceed the maximum number of interrogatories permitted by Rule 33(a)(1)
of the Federal Rules of Civil Procedure, which limits the number of interrogatories to “no
more than 25 written interrogatories, including all discrete subparts.”



Interrogatory No. 15: For any Affirmative Defense in Defendant’s Answer that you dispute,
state the factual basis therefor, identify all individuals with knowledge of such facts, and
identify with specificity all documents, communications, and things that support your
allegations.


Response to Interrogatory No. 15: Plaintiff disputes all of the Affirmative Defenses asserted
in the Defendant’s Answer. Plaintiff objects to Interrogatory No. 15 on grounds that it is


                                                 7
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 8 of 11
duplicative of all other interrogatories served in this action. Plaintiff further objects under
Rule 33(c) of the Federal Rules of Civil Procedure and refers Defendant to Plaintiff’s
document production. Plaintiff further objects on grounds that Request 15 seeks multiple
responses which exceed the maximum number of interrogatories permitted by Rule 33(a)(1)
of the Federal Rules of Civil Procedure, which limits the number of interrogatories to “no
more than 25 written interrogatories, including all discrete subparts.” Subject to the foregoing
General and Specific Objections, Plaintiff identifies Plaintiff.


Interrogatory No. 16: Identify each person whom you expect to testify as a fact or expert
witness in this Action, and the substance of the facts or opinions as to which each witness is
expected to testify and all documents that you intend to rely upon at trial.


Response to Interrogatory No. 16: Plaintiff objects to Interrogatory No. 16 on grounds that it
is duplicative of all other interrogatories served in this action. Plaintiff further objects under
Rule 33(c) of the Federal Rules of Civil Procedure and refers Defendant to Plaintiff’s
document production. Plaintiff further objects on grounds that Request 16 seeks multiple
responses which exceed the maximum number of interrogatories permitted by Rule 33(a)(1)
of the Federal Rules of Civil Procedure, which limits the number of interrogatories to “no
more than 25 written interrogatories, including all discrete subparts.” Subject to the foregoing
General and Specific Objections, Plaintiff identifies Plaintiff.



Interrogatory No. 17: Identify each person who provided information contained in your
responses and/or supplemental responses to all Interrogatories served by Defendant in this
Action, setting forth the specific Interrogatory and information contributed thereto.


Response to Interrogatory No. 17: Plaintiff objects on grounds that Request 17 seeks
multiple responses which exceed the maximum number of interrogatories permitted by Rule
33(a)(1) of the Federal Rules of Civil Procedure, which limits the number of interrogatories to
“no more than 25 written interrogatories, including all discrete subparts.” Subject to the
foregoing General and Specific Objections, Plaintiff identifies Plaintiff and Plaintiff’s counsel.




Dated: December 6, 2019

                                                              LIEBOWITZ LAW FIRM, PLLC
                                                              By: /s/richardliebowitz
                                                                   Richard P. Liebowitz
                                                              11 Sunrise Plaza, Suite 305
                                                              Valley Stream, NY 11580
                                                              Tel: (516) 233-1660
                                                              rl@LiebowitzLawFirm.com


                                                 8
         Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 9 of 11
                                                               Attorneys for Plaintiff
                                                               Matthew Bradley


                                         VERIFICATION

Pursuant to Rule 33(b)(5), I hereby verify that I have read my foregoing answers and objections
to Defendant’s First Set of Interrogatories and attest that they are true and accurate to the best of
my personal knowledge or good faith belief.


Dated: December 6__, 2019

                                                               ______________________________
                                                               Matthew Bradley




                                                  9
        Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 10 of 11
                               CERTIFICATE OF SERVICE

The undersigned, an attorney, certifies that a true and correct copy of the foregoing PLAINTIFF
MATTHEW BRADLEY’S SUPERSEDING ANSWERS AND OBJECTIONS TO
DEFENDANT’S FIRST SET OF INTERROGATORIES has been served via e-mail on
December 6, 2019 to counsel listed below.

Dan Booth (special appearance entered)
Dan Booth Law LLC
60 Thoreau Street #121
Concord, Massachusetts 01742
 dan@danboothlaw.com
Massachusetts Bar No. 672090

Attorney for Defendant
Analytical Grammar, Inc.



                                                           By: /richardliebowitz/
                                                                   Richard Liebowitz
                                                                   Liebowitz Law Firm PLLC
                                                                   rl@liebowitzlawfirm.com




                                               10
        Case 5:19-cv-00249-FL Document 29-4 Filed 07/17/20 Page 11 of 11
